DETAILED ACTION
	Regarding the preliminary amendment filed March 13, 2020, it is noted that the following is recited:  “25.28. (Canceled).”  It appears it is setting forth that claims 25-28 are canceled.  The response to the Restriction Requirement should include a proper listing of the claims and their status.
Claims 1-17, 25-28, 30, 32-34, 36, 37, 39-45, 47, 49-51, 53-60, 62-68, 71-82, 85-90, and 92-197 are canceled.
Claims 18-24, 29, 31, 35, 38, 46, 48, 52, 61, 69, 70, 83, 84, and 91 are pending.

Election of Species
This application contains claims directed to the following patentably distinct species: 
The endoderm stem cells as recited in claim 22:  early endoderm progenitor cell,
pluripotent stem cell, induced pluripotent stem cell, human embryonic stem cell, MESP, adult liver stem cell; ELECT ONE.
The materials of the extracellular matrix as recited in claim 24:  matrigel, gelatine,
methylcellulose, collagen, alginate, alginate beads, agarose, fibrin, fibrin glue, fibrinogen, blood plasma fibrin beads, whole plasma or components thereof, laminins, fibronectins, protecogylcans, HSP, chitosan, heparin, other synthetic polymer or polymer scaffolds and solid support materials; ELECT ONE.
 The molecules which are a repressor of NFκB activity and activator of mitogen 
activated protein (MAP) kinase ERK, p38 and JNK as recited in claim 29:  nicotinamide, nicotinic acid, 5-fluoronicotamide, isonicotinic acid hydrazide, nikethamide; ELECT ONE.
 The SMAD2/3 inhibitors as recited in claim 29:  Smad2/3 phosphorylation inhibitor, 
siRNA targeting the mRNA of SMAD2 and SMAD3 transcript; ELECT ONE.
 The at least one molecules inducing phosphorylation of SMAD1, SMAD5, and
SMAD8 and activating MAPK signaling as recited in claim 29:  BMP4, BMP2, BMP3, BMP5, BMP6, BMP7; ELECT ONE.
 The TGF-β inhibitors as recited in claim 31:  inhibitor characterized by inhibition of
TGF-β type I receptor ALK5 kinase, inhibitor characterized by inhibition of type I activin/nodal receptor ALK4, inhibitor characterized by inhibition of type I nodal receptor ALK7, inhibitor characterized by inhibition of SMAD2/3 phosphorylation, inhibitor characterized by inhibition of the Activin/TGF β/SMAD signaling pathway, A83-01 3-(6-Methyl-2-pryindinyl)-N-phenyl-4-(4-quinolinyl)-1H-pyrazole-1-carbothioamide…TGF-β RI kinase inhibitor [3-(Pyridin-2-yl)-4-(4-quinonyl)]-1H-pyrazole]; ELECT ONE.
 The WNT-signaling activators as recited in claim 35:  Glycogen synthase kinase 3
(GSK3) inhibitor, CHIR-99021 6-[2-[[4-(2,4-dichlorophenyl)-5-(5-methyl-1H-imidazol-2-yl)pyrimidin-2-yl]amino]ethylamino]pyridine-3-carbonitrile…indirubin (3E)-3-(3-oxo-1H-indol-2-ylidene)-1H-indol-2-one; ELECT ONE.
 The glucocorticoids as recited in claim 38; ELECT ONE.
The molecules activating the FGF and MAPK pathway as recited in claim 46:  FGF7, 
FGF1, FGF3, FGF10, FGF22; ELECT ONE.
 The additional components in the first medium as recited in claim 48:  an activator of
AKT/PI3K signaling pathway and MAPK signaling pathway, an activator of the cAMP-dependent pathways and/or Protein Kinase A signaling pathway, an inhibitor of histone deacetylase (HDACs), an activator of the Notch receptor; ELECT ONE.
 If ‘an activator of AKT/PI3K signaling pathway and MAPK signaling pathway’ is
elected for (j), further ELECT ONE of the activators recited in (a) of claim 48.
 If ‘an activator of the cAMP-dependent pathways and/or Protein Kinase A signaling
pathway’ is elected for (j), further ELECT ONE of the activators recited in (b) of claim 48.
 If ‘an inhibitor of HDACs’ is elected for (j), further ELECT ONE of the inhibitors
recited in (c) of claim 48.
 If ‘an activator of the Notch receptor’ is elected for (j), further ELECT ONE of the
activators recited in (d) of claim 48.
 The components to promote survival of late hepatic progenitors of the second cell
culture medium as recited in claim 61:  an activator of AKT/PI3K signaling pathway and MAPK signaling pathway as defined in claim 48, an activator of cAMP-dependent pathways or an activator of Protein Kinase A signaling pathway as defined in claim 49, an activator of the Notch receptor as defined in claim 51, an inhibitor of histone deacetylase (HDACs) as defined in claim 50; ELECT ONE.
 The components further comprised by the third cell culture medium as recited in 
claim 70:  component promoting maturation of hepatic organoid, component promoting survival of hepatic organoids; ELECT ONE.
 If ‘component promoting maturation of hepatic organoid’ is elected for (p), further
ELECT ONE of the components promoting maturation of the hepatic organoid as recited in claim 70.
 If ‘component promoting survival of hepatic organoids’ is elected for (p), further
ELECT ONE of the components promoting survival of the hepatic organoid as recited in claim 70.
 The more than one liver specific cell types as recited in claim 83:  hepatocytes, 
cholangiocytes, liver specific endothelial cells (LSEC), stellate cells, hepatic myofibroblast, hepatoblasts; ELECT TWO.
 If ‘hepatocytes’ is one of the species elected for (s), further ELECT ONE of the 
hepatocyte markers recited in (b) of claim 84.
 If ‘cholangiocytes’ is one of the species elected for (s), further ELECT ONE of the 
markers recited in claim 84.
 If ‘hepatoblasts’ is one of the species elected for (s), further ELECT ONE of the
markers recited in claim 84.
 If ‘liver specific endothelial cells’ is one of the species elected for (s), further ELECT 
ONE of the markers recited in claim 84.
 If ‘stellate cells’ is one of the species elected for (s), further ELECT ONE of the
markers recited in claim 84.
 If ‘hepatic myofibroblast’ is one of the species elected for (s), further ELECT ONE 
of the markers recited in claim 84.

The species of (b)-(r) and (t)-(y) are independent or distinct because they have different properties (chemical, physical) and are structurally different from one another.  The species of (a) and (s) are independent or distinct because they are directed to cells having different properties and have different requirements for modifying their properties.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 18-21, 23, 52, and 69 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The search for each species would require a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651